Name: Commission Regulation (EEC) No 285/88 of 29 January 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 26/82 Official Journal of the European Communities 30. 1 . 88 COMMISSION REGULATION (EEC) No 285/88 of 29 January 1988 fixing the amount of the subsidy on oil seeds amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3882/87 (4), HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (i), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 ('), as last amended by Regulation (EEC) No 243/88 (10) ; Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 4018/87 to the information known to the Commission that the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1987/88 marketing year for colza and rape will be confirmed or replaced as from 1 February to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (  ) OJ No 172, 30. 9 . 1966, p. 3025/66. (2 OJ No L 377, 31 . 12. 1987. (3) OJ No L 164, 24. 6 . 1985, p. 11 . Article 2 This Regulation shall enter into force on 1 February 1988 . (&lt;) OJ No L 365, 24. 12. 1987, p. 13 . 0 OJ No L 167, 25. 7. 1972, p . 9 . BOJ No L 176, 1 . 7. 1987, p . 30 .OJ No L 183, 3 . 7. 1987, p. 14. ( ¢) OJ No L 183, 3 . 7. 1987, p. 16. 0 OJ No L 378 , 31 . 12. 1987, p. 27. (") OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 .(10) OJ No L 24, 29 . 1 . 1988, p. 42. 30. 1 . 88 Official Journal of the European Communities No L 26/83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period (') 7 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,000 0,000 21,745 0,000 0,000 22,060 0,000 0,000 22,457 0,000 0,000 23,084 0,000 0,000 23,084 0,000 0,000 20,305 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 53,04 58,77 1 041,36 156,05 187,34 17,342 12,113 32 971 1 804,34 53,80 59,61 1 056,48 158,37 190,09 17,600 12,310 33 464 1 811,65 54,76 60,67 1 075,57 161,06 193,56 17,927 12,570 33 951 1 853,55 56,35 62,46 1 105,06 165,31 199,09 18,423 13,010 34 791 1 910,80 56,35 62,46 1 105,06 165,31 199,09 18,423 13,010 34 791 1 910,80 48,73 54,80 966,27 145,30 172,82 16,025 11,048 30 134 1 477,68 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 0,00 3 238,87 0,00 3 287,09 0,00 3 317,14 0,00 3 401,88 0,00 3 401,88 0,00 2 940,27 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 195,92 0,00 4 242,12 0,00 4 306,53 0,00 4 399,26 0,00 4 399,26 0,00 3 843,02 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 26/84 Official Journal of the European Communities 30 . 1 . 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period (') 7 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2,500 2,500 24,245 2,500 2,500 24,560 2,500 2,500 24,957 2,500 2,500 25,584 2,500 2,500 25,584 2,500 2,500 22,805 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italjr (Lit)  Greece (Dr) 59,00 65,45 1 161,53 174,74 209,23 19,420 13,753 36 964 2 125,19 59,76 66,30 1 176,65 177,06 211,97 19,678 13,950 37 456 2 132,50 60,72 67,36 1 195,73 179,75 215,45 20,006 14,210 37 944 2 174,40 62,31 69,14 1 225,22 184,00 220,98 20,502 14,650 38 783 2 231,65 62,31 69,14 1 225,22 184,00 220,98 20,502 14,650 38 783 2 231,65 54,64 61,42 1 086,43 163,99 194,71 18,104 12,689 34 126 1 798,53 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 385,53 3 624,40 385,53 3 672,62 385,53 3 702,68 385,53 3 787,41 385,53 3 787,41 385,53 3 325,81 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 429,31 4 625,24 429,31 4 671,43 429,31 4 735,85 429,31 4 828,58 429,31 4 828,58 429,31 4 272,33 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 26/8530 . 1 . 88 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kilograms), 7 Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 32,205 3,440 0,000 32,535 3,440 0,000 . 32,864 3,440 0,000 33,266 3,440 0,000 33,194 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 78,05 86,77 1 543,92 233,89 278,76 25,998 18,859 49 581 3 093,18 78,85 87,66 1 559,75 236,31 281,62 26,266 19,058 50 091 3 097,30 79,66 88,54 1 575,53 238,41 284,47 26,530 19,256 50 445 3 121,45 80,74 89,74 1 594,09 240,82 287,98 26,824 19,511 50 877 3 128,92 80,58 89,55 1 590,61 240,25 287,34 26,761 19,455 50 753 3 115,27 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 3 656,87 530,49 3 707,15 530,49 3 723,01 N 530,49 3 769,63 530,49 3 758,03 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 390,63 6 205,66 0,00 6 439,35 6 252,97 0,00 6 490,65 6 302,78 0,00 6 538,90 6 349,64 0,00 6 524,68 6 335,83 3. Compensatory aids :  in Spain (Pta) 3 606,18 3 659,76 3 677,83 3 727,76 3 716,16 4. Special aid :  in Portugal (Esc) 6 205,66 6 252,97 6 302,78 6 349,64 6 335,83 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 2 , 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,066860 2,320740 43,172700 6,968180 7,928310 0,775481 0,693790 . 1 517,70 . 164,41200 168,37900 139,98700 2,061700 2,316690 43,182900 6,978430 7,947560 0,776492 0,695304 1 522,93 166,62600 169,86700 140,83600 2,056820 2,312590 43,182800 6,989220 7,963960 0,7775^3 0,696699 1 528,36 168,61500 171,06500 141,52300 2,051690 2,308340 43,182300 7,002270 7,981140 0,778637 0,697966 1 534,12 170,65200 172,43000 142,23600 2,051690 2,308340 43,182300 7,002270 7,981140 0,778637 0,697966 1 534,12 170,65200 172,43000 142,23600 2,036600 2,295240 43,181600 7,041620 8,030930 0,782532 0,702210 1 550,38 177,03100 175,25700 144,07900